              Case: 1:19-cr-00167 Document #: 1 Filed: 02/27/19 Page 1 of 3 PageID #:1

FHE*ffiM
      FEB 2   ?   2f,1gl/1i        UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
  THOMAS G. BRUTON                       EASTERN DMISION
CLERK, U.S. DISTRICT COURT

        UNITED STATES OF AMERICA                               lgcR
                                                  Violations: Title 18, United States
                                                                                         16?
                              v.                  Code, Section 922(dO)

        KENNETH S. CRAI.ISIIAW
                                                                      ffif     i'r{ANG

                                            COI.]NT ONE         urarcrnntr     JUDGE     KM

              The SPECIAL JANUARY 20Lg GRAND JURY charges:

              On or about November 14,20t7, at Chicago, in the Northern District of Illinois,

       Eastern Division,

                                       KENNETH S. CRANSIIAW,

       defendant herein, having previously been convicted of a crime punishable by a term

       of imprisonment exceeding one year, did knowingly possess   in and affecting interstate

       commerce a firearm, namely, a loaded Taurus Millennium G2,9 mm semiautomatic

       pistol, bearing serial number TKN20169, which firearm had traveled in interstate

       commerce prior to the defendant's possession of the frrearm;

              In violation of Title 18, United States Code, Section 922(9G).
     Case: 1:19-cr-00167 Document #: 1 Filed: 02/27/19 Page 2 of 3 PageID #:2




                                    COI.]NT TWO

      The SPECIAL JANUARY 20Lg GRAND JURY further charges:

      On or about August 11, 2018, at Chicago, in the Northern District of Illinois,

Eastern Division,

                            KENNETH S. CRANSIIAW,

defendant herein, having previously been convicted of a crime punishable by a term

of imprisonment exceeding one year, did knowingly possess in and affecting   interstate

commerce a firearm, namely, a loaded Ruger SR22P, .22 caliber semiautomatic pistol,

bearing serial number 365-4233L, which firearm had traveled in interstate commerce

prior to the defendant's possession of the firearm;

      In violation of Title 18, United States Code, Section 922(dG).
     Case: 1:19-cr-00167 Document #: 1 Filed: 02/27/19 Page 3 of 3 PageID #:3




                          FORFE ITI.]RE ALLE GATION

      The SPECIAL JANUARY         2ltg GRAND JURY further       alleges:

      1.     Upon conviction of an offense in violation of Title 18, United States Code,

Section 922(g), as set forth in this Indictment, Defendant shall forfeit to the United

States of America any frrearm and ammunition involved in and used in any offense

of conviction, as provided in Title 18, United States Code, Section 924(d)(1) and Title

28, United States Code, Section 2461(c).

      2.     The property to be forfeited includes, but is not limited to, a Taurus

Millennium G2, 9 mm semiautomatic pistol, bearing serial number TKN20169, and

associated ammunition, a Ruger SR22P, .22 caliber semiautomatic pistol, bearing

serial number 365-42331, and associated ammunition, and a single .22 caliber round

of ammunition.




                                                     A TRUE BILL:




                                                      FOREPERSON



UNITED STATES ATTORNEY
